Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 4 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A system for processing eggs, the system comprising: a conveyor configured to convey egg trays containing eggs along a path; transfer means positioned along the path and configured to transfer eggs from the egg trays; a plurality of egg receiving cells disposed proximate to the transfer means for receiving eggs removed from the egg trays, the egg receiving cells being mounted to be individually movable in an available egg reservoir; and automatically controlling drive means configured to control movement of the egg receiving cells, the drive means having a control device configured to automatically determine a placement of the egg receiving cells to receive the removed eggs, wherein the control device is further configured to direct the drive means to concentrate the egg receiving cells of the egg reservoir by bringing them, alongside one another by rows of egg receiving cells, toward a storage zone of the egg reservoir such that a line of demarcation is formed between egg- bearing egg receiving cells and empty egg receiving cells, and further wherein said drive means include a comb with retractable teeth that is mounted movably along said rows of egg receiving cells from one of their ends to the other across all Claim 4 specifically:
the structural and operative relationship between the conveyor, egg trays, eggs, transfer means, egg receiving cells, egg reservoir, drive means, control device, storage zone, comb, retractable teeth. Especially as it relates to the egg trays being moved along a path and eggs being moved from the trays to the empty receiving cells, the empty receiving cells being moved by an automatically controlled drive using a comb with retractable teeth to selectively move egg receiving cells from an empty egg receiving cells area towards an egg bearing egg receiving cells area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Actoin, filed 2021/03/23, with respect to the Examiner’s Rejection of Claims 1-9 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-9 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references US 20050030521 A1 and US 20100221093 A1 are cited as relevant because they disclose devices for egg transfer similar to the device of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652